Per curiam.
This reciprocal discipline case is before the Court on the Report and Recommendation of the Review Panel, recommending that Creighton W. Sossomon (State Bar No. 667300) be disbarred following his disbarment by consent in North Carolina.
In this matter, the State Bar filed a notice of reciprocal discipline to which it attached a certified copy of the decision from the North Carolina Disciplinary Hearing Commission in accordance with Rule 9.4 (b), as amended, of the Georgia Rules of Professional Conduct set forth in Bar Rule 4-102 (d). Sossomon acknowledged service of the notice of reciprocal discipline and responded that he did not intend to contest this matter in any way. In its order the North Carolina Disciplinary Hearing Commission disbarred Sossomon based on his Affidavit of Surrender of Law License in which he admitted that he *670used entrusted funds for the benefit of third parties without authorization from the beneficial owners of the funds.
Decided September 23, 2013.
Paula J. Frederick, General Counsel State Bar, Carmen R. Rafter, Assistant General Counsel State Bar, for State Bar of Georgia.
The Review Panel, after reviewing the face of the record and the elements listed in Rule 9.4 (b) (3) to determine if imposition of a different punishment was required, has recommended that Sossomon be disbarred. We have reviewed the record and agree that disbarment is the appropriate punishment. Accordingly, the name of Creighton W. Sossomon hereby is removed from the rolls of persons authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.